 
WHEN RECORDED OR FILED RETURN TO:
Thompson & Knight LLP
333 Clay Street, Suite 3300
Houston, Texas 77002
Attention: Susan M. Smith

 
DEED OF TRUST, MORTGAGE,
ASSIGNMENT, SECURITY AGREEMENT, FIXTURE FILING
AND FINANCING STATEMENT
FROM


ENERGYTEC, INC.,
Mortgagor and Debtor-in-Possession
Organizational I.D. No. C17483-1999


TO
 
CARLTON L. NICHOLS, TRUSTEE
 
AND
 
RED RIVER RESOURCES, INC., LENDER
 
Dated May 14, 2009
 
A CARBON, PHOTOGRAPHIC, FACSIMILE, OR OTHER REPRODUCTION OF THIS INSTRUMENT IS
SUFFICIENT AS A FINANCING STATEMENT.
 
THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS, SECURES PAYMENT OF
FUTURE ADVANCES, AND COVERS PROCEEDS OF COLLATERAL.
 
THIS INSTRUMENT COVERS, AMONG OTHER THINGS, (A) GOODS WHICH ARE OR ARE TO BECOME
FIXTURES RELATED TO THE REAL PROPERTY DESCRIBED HEREIN, AND (B) AS-EXTRACTED
COLLATERAL RELATED TO THE REAL PROPERTY DESCRIBED HEREIN (INCLUDING WITHOUT
LIMITATION OIL, GAS, OTHER MINERALS AND OTHER SUBSTANCES OF VALUE WHICH MAY BE
EXTRACTED FROM THE EARTH AND ACCOUNTS ARISING OUT OF THE SALE AT THE WELLHEAD OR
MINEHEAD THEREOF).  THIS INSTRUMENT IS TO BE FILED FOR RECORD, AMONG OTHER
PLACES, IN THE REAL ESTATE OR COMPARABLE RECORDS OF THE COUNTIES REFERENCED IN
EXHIBIT A HERETO AND SUCH FILING SHALL SERVE, AMONG OTHER PURPOSES, AS A FIXTURE
FILING AND AS A FINANCING STATEMENT COVERING AS-EXTRACTED COLLATERAL.  THE
MORTGAGOR HAS AN INTEREST OF RECORD IN THE REAL ESTATE CONCERNED, WHICH INTEREST
IS DESCRIBED IN SECTION 1.1 OF THIS INSTRUMENT.
 
i

--------------------------------------------------------------------------------


 
A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE.  AS PROVIDED BY APPLICABLE
LAW, A POWER OF SALE MAY ALLOW LENDER (AS HEREINAFTER DEFINED) OR THE TRUSTEE
(AS HEREINAFTER DEFINED) TO TAKE THE MORTGAGED PROPERTIES AND SELL THEM WITHOUT
GOING TO COURT IN A FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR (AS
HEREINAFTER DEFINED) UNDER THIS MORTGAGE.
 
THIS MORTGAGE IS ENTERED INTO PURSUANT TO THAT CERTAIN [INTERIM ORDER
AUTHORIZING DEBTOR TO INCUR POST-PETITION SECURED INDEBTEDNESS AND GRANTING
SECURITY INTERESTS AND SUPERPRIORITY CLAIMS] (THE "INTERIM BANKRUPTCY COURT
ORDER") ENTERED BY THE UNITED STATES BANKRUPTCY COURT FOR THE EASTERN DISTRICT
OF TEXAS (THE "BANKRUPTCY COURT") IN MORTGAGOR'S BANKRUPTCY CASE FILED UNDER
CASE NO. _________.
 

 
THIS DOCUMENT PREPARED BY:
 
Robert C. Shearer
Thompson & Knight LLP
333 Clay Street, Suite 3300
Houston, Texas 77002
(713) 951-5896
 

 
ii

--------------------------------------------------------------------------------


 
DEED OF TRUST, MORTGAGE
ASSIGNMENT, SECURITY AGREEMENT, FIXTURE FILING
AND FINANCING STATEMENT
(this "Mortgage")
 
ARTICLE I.
 
GRANTING CLAUSES; SECURED INDEBTEDNESS
 
Section 1.1.             Grant and Mortgage. Energytec, Inc., a Nevada
corporation, as Mortgagor and debtor-in-possession (herein called "Mortgagor"),
pursuant to the Interim Bankruptcy Court Order, for and in consideration of the
sum of Ten Dollars ($10.00) to Mortgagor in hand paid, and in order to secure
the payment of the secured indebtedness hereinafter referred to and the
performance of the obligations, covenants, agreements, warranties and
undertakings of Mortgagor hereinafter described, does hereby GRANT, BARGAIN,
SELL, CONVEY, TRANSFER, ASSIGN AND SET OVER to Carlton L. Nichols, whose address
for notice is set forth at the end of this Mortgage (the "Trustee"), and grants
to Trustee a POWER OF SALE (pursuant to this Mortgage and applicable law) with
respect to all of the following described rights, interests and properties (the
"Mortgaged Properties"):
 
(A)           The oil, gas and/or other mineral properties which are described
in Exhibit A attached hereto and made a part hereof;
 
(B)           Without limitation of the foregoing, all other right, title and
interest of Mortgagor of whatever kind or character (whether now owned or
hereafter acquired by operation of law or otherwise) in and to (i) the oil, gas
and/or mineral leases or other instruments or agreements described in Exhibit A
hereto, (ii) the lands described or referred to in Exhibit A (or described in
any of the instruments described or referred to in Exhibit A), without regard to
any limitations as to specific lands or depths that may be set forth in Exhibit
A hereto or in any of the leases or other agreements described in Exhibit A
hereto;
 
(C)           All of Mortgagor's interest (whether now owned or hereafter
acquired by operation of law or otherwise) in and to all presently existing and
hereafter created oil, gas and/or mineral unitization, pooling and/or
communitization agreements, declarations and/or orders, and in and to the
properties, rights and interests covered and the units created thereby
(including, without limitation, units formed under orders, rules, regulations or
other official acts of any federal, state or other authority having
jurisdiction), which cover, affect or otherwise relate to the properties, rights
and interests described in clause A or B above;
 
1

--------------------------------------------------------------------------------


 
(D)           All of Mortgagor's interest in and rights under (whether now owned
or hereafter acquired by operation of law or otherwise) all presently existing
and hereafter created operating agreements, equipment leases, production sales
contracts, processing agreements, transportation agreements, gas balancing
agreements, farmout and/or farm-in agreements, salt water disposal agreements,
area of mutual interest agreements, and other contracts and/or agreements which
cover, affect, or otherwise relate to the properties, rights and interests
described in clause A, B or C above or to the operation of such properties,
rights and interests or to the treating, handling, storing, processing,
transporting or marketing of oil, gas, other hydrocarbons, or other minerals
produced from (or allocated to) such properties, rights and interests
(including, but not limited to, those contracts listed in Exhibit A hereto), as
same may be amended or supplemented from time to time; and
 
(E)           All of Mortgagor's interest (whether now owned or hereafter
acquired by operation of law or otherwise) in and to all improvements, fixtures,
movable or immovable property and other real and/or personal property
(including, without limitation, all wells, pumping units, wellhead equipment,
tanks, pipelines, flow lines, gathering lines, compressors, dehydration units,
separators, meters, buildings, injection facilities, salt water disposal
facilities, and power, telephone and telegraph lines), and all easements,
servitudes, rights-of-way, surface leases, licenses, permits and other surface
rights, which are now or hereafter used, or held for use, in connection with the
properties, rights and interests described in clause A, B or C above, or in
connection with the operation of such properties, rights and interests, or in
connection with the treating, handling, storing, processing, transporting or
marketing of oil, gas, other hydrocarbons, or other minerals produced from (or
allocated to) such properties, rights and interests; and
 
(F)           All rights, estates, powers and privileges appurtenant to the
foregoing rights, interests and properties.
 
TO HAVE AND TO HOLD the Mortgaged Properties unto the Trustee, and its
successors or substitutes in this trust, and to its or their successors and
assigns, in trust, however, upon the terms, provisions and conditions herein set
forth.
 
Section 1.2.            Grant of Security Interest.  In order to further secure
the payment of the secured indebtedness hereinafter referred to and the
performance of the obligations, covenants, agreements, warranties, and
undertakings of Mortgagor hereinafter described, Mortgagor hereby grants to
Lender (as hereinafter defined) a security interest in the entire interest of
Mortgagor (whether now owned or hereafter acquired by operation of law or
otherwise) in and to:
 
(a)           the Mortgaged Properties, to the extent a security interest may be
created therein,
 
(b)           all oil, gas, other hydrocarbons, and other minerals produced from
or allocated to the Mortgaged Properties, and any products processed or obtained
therefrom (herein collectively called the "Production"), together with all
proceeds of Production (regardless of whether Production to which such proceeds
relate occurred on or before or after the date hereof), together with all other
as-extracted collateral related to the Mortgaged Properties and together with
all liens and security interests securing payment of the proceeds of the
Production, including, but not limited to, those liens and security interests
provided for under (i) statutes enacted in the jurisdictions in which the
Mortgaged Properties are located, or (ii) statutes made applicable to the
Mortgaged Properties under federal law (or some combination of federal and state
law);
 
2

--------------------------------------------------------------------------------


 
(c)           without limitation of any other provisions of this Section 1.2,
all payments received in lieu of production from the Mortgaged Properties
(regardless of whether such payments accrued, and/or the events which gave rise
to such payments occurred, on or before or after the date hereof), including,
without limitation, "take or pay" payments and similar payments, payments
received in settlement of or pursuant to a judgment rendered with respect to
take or pay or similar obligations or other obligations under a production sales
contract, payments received in buyout or buydown or other settlement of a
production sales contract, and payments received under a gas balancing or
similar agreement as a result of (or received otherwise in settlement of or
pursuant to judgment rendered with respect to) rights held by Mortgagor as a
result of Mortgagor (and/or its predecessors in title) taking or having taken
less gas from lands covered by a Mortgaged Property (or lands pooled or unitized
therewith) than their ownership of such Mortgaged Property would entitle them to
receive (the payments described in this subsection (c) being herein called
"Payments in Lieu of Production");
 
(d)           all equipment, inventory, improvements, fixtures, accessions,
goods and other personal property  of whatever nature now or hereafter located
on or used or held for use in connection with the Mortgaged Properties (or in
connection with the operation thereof or the treating, handling, storing,
processing, transporting, or marketing of Production), and all licenses and
permits of whatever nature now or hereafter used or held for use in connection
with the Mortgaged Properties (or in connection with the operation thereof or
the treating, handling, storing, processing, transporting, or marketing of
Production), and all renewals or replacements of the foregoing or substitutions
for the foregoing;
 
(e)           all accounts, receivables, contract rights, choses in action
(i.e., rights to enforce contracts or to bring claims thereunder), commercial
tort claims and other general intangibles of whatever nature (regardless of
whether the same arose and/or the events which gave rise to the same occurred,
on or before or after the date hereof related to the Mortgaged Properties, the
operation thereof (whether Mortgagor is operator or non-operator), or the
treating, handling, separation, stabilization, storing, processing,
transporting, gathering, or marketing of Production (including, without
limitation, any of the same relating to payment of proceeds of Production or to
payment of amounts which could constitute Payments in Lieu of Production);
 
(f)           without limitation of the generality of the foregoing, any rights
and interests of Mortgagor under any present or future hedge or swap agreements,
cap, floor, collar, exchange, forward or other hedge or protection agreements or
transactions relating to crude oil, natural gas or other hydrocarbons, or any
option with respect to any such agreement or transaction now existing or
hereafter entered into by or on behalf of Mortgagor;
 
3

--------------------------------------------------------------------------------


 
(g)           all geological, geophysical, engineering, accounting, title,
legal, and other technical or business data concerning the Mortgaged Properties,
the Production or any other item of Property (as hereinafter defined) which are
now or hereafter in the possession of Mortgagor or in which Mortgagor can
otherwise grant a security interest, and all books, files, records, magnetic
media, software and other forms of recording or obtaining access to such data;
 
(h)           all money, documents, instruments, chattel paper (including
without limitation, electronic chattel paper and tangible chattel paper), rights
to payment evidenced by chattel paper, securities, accounts, payment
intangibles, general intangibles, letters of credit, letter-of-credit rights,
supporting obligations and rights to payment of money arising from or by virtue
of any transaction (regardless of whether such transaction occurred on or before
or after the date hereof) related to the Mortgaged Properties, the Production or
any other item of Property (all of the properties, rights and interests
described in subsections (a), (b), (c), (d), (e), (f) and (g) above and this
subsection (h) being herein sometimes collectively called the "Collateral");
 
(i)           all proceeds of the Collateral whether such proceeds or payments
are goods, money, documents, instruments, chattel paper, securities, accounts,
payment intangibles, general intangibles, fixtures, real property, personal
property or other assets (the Mortgaged Properties, the Collateral and the
proceeds of the Collateral being herein sometimes collectively called the
"Property").
 
Except as otherwise expressly provided in this Mortgage, all terms in this
Mortgage relating to the Collateral and the grant of the foregoing security
interest which are defined in the Uniform Commercial Code, as adopted in the
State of Texas(as such term is defined herein) (the "UCC") shall have the
meanings assigned to them in Article 9 (or, absent definition in Article 9, in
any other Article) of the UCC, as those meanings may be amended, revised or
replaced from time to time.
 
Section 1.3.            DIP Loan Documents, Other Obligations.  This Mortgage is
made to secure and enforce the payment and performance of the following
obligations, indebtedness and liabilities:
 
(a)           All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of that certain Debtor-In-Possession DIP
Credit Agreement dated as of May ____, 2009, among Mortgagor and Comanche Well
Service Corporation, a Texas corporation, each as a debtor and
debtor-in-possession under Chapter 11 of Title 11 of the Bankruptcy Code, and
Red River Resources, Inc., an Oklahoma corporation, as Lender (herein called
"Lender"), and all supplements thereto and amendments or modifications thereof,
and all agreements given in substitution therefor or in restatement, renewal or
extension thereof, in whole or in part (such Debtor-in-Possession Credit
Agreement as the same may from time to time be supplemented, amended or
modified, and all other agreements given in substitution therefor or in
restatement, renewal or extension thereof, in whole or in part, being herein
called the "DIP Credit Agreement");
 
4

--------------------------------------------------------------------------------


 
(b)           All "Loans" (as defined in the DIP Credit Agreement) in an
aggregate principal amount of up to $1,500,000, bearing interest as provided in
the DIP Credit Agreement and having a final maturity date of March 31, 2010; and
 
(c)           All indebtedness and other obligations now or hereafter incurred
or arising pursuant to or permitted by the provisions of Interim Bankruptcy
Court Order and the DIP Credit Agreement, this Mortgage or any other instrument
now or hereafter evidencing, governing, guaranteeing or securing the "secured
indebtedness" (as hereinafter defined) or any part thereof or otherwise executed
in connection with any advance or loan evidenced or governed by the DIP Credit
Agreement (the DIP Credit Agreement, this Mortgage and such other instruments
being herein sometimes collectively called the "DIP Loan Documents").
 
Section 1.4.           Secured Indebtedness.  The indebtedness referred to in
Section 1.3, and all renewals, extensions and modifications thereof, and all
substitutions therefor, in whole or in part, are herein sometimes referred to as
the "secured indebtedness" or the "indebtedness secured hereby".
 
ARTICLE II.
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 2.1.           Mortgagor represents, warrants, and covenants as follows:
 
(a)           Title and Permitted Encumbrances.  To the best of its knowledge,
Mortgagor has, and Mortgagor covenants to maintain, good and defensible title to
the Property, free and clear of all liens, security interests, and encumbrances
except for Permitted Encumbrances (as defined in the DIP Credit
Agreement).  Mortgagor will warrant and defend title to the Property, subject as
aforesaid, against the claims and demands of all persons claiming or to claim
the same or any part thereof.  With respect to each Mortgaged Property, the
ownership of Mortgagor in such Mortgaged Property does and will, (i) with
respect to each tract of land described in Exhibit A hereto (whether described
directly in such Exhibit A or described by reference to another instrument) in
connection with such Mortgaged Property, (A) entitle Mortgagor to receive
(subject to the terms and provisions of this Mortgage) a decimal or percentage
share of the oil, gas and other hydrocarbons produced from, or allocated to,
such tract equal to not less than the decimal or percentage share set forth in
Exhibit A in connection with such tract under the words "Net Revenue Interest"
(or words of similar import), (B) cause Mortgagor to be obligated to bear a
decimal or percentage share of the cost of exploration, development and
operation of such tract of land not greater than the decimal or percentage share
set forth in Exhibit A in connection with such tract under the words "Working
Interest" (or words of similar import).  With respect to each Property described
in Exhibit A hereto which is subject to a voluntary or involuntary pooling,
unitization or communitization agreement and/or order, the term "tract of land"
as used in this Section 2.1(a) shall mean the pooled, unitized or communitized
area as an entirety and shall not be deemed to refer to any individual tract
committed to said pooled, unitized or communitized area.  The above-described
shares of production which Mortgagor is entitled to receive and shares of
expenses which Mortgagor is obligated to bear are not and will not be subject to
change (other than changes which arise pursuant to non-consent provisions of
operating agreements described in Exhibit A in connection with operations
hereafter proposed), except, and only to the extent that, such changes are
expressly set out in Exhibit A.
 
5

--------------------------------------------------------------------------------


 
(b)           Leases and Contracts; Performance of Obligations.  The oil, gas
and/or mineral leases, contracts, servitudes and other agreements forming a part
of the Property, to the extent the same cover or otherwise relate to the
Property, are in full force and effect, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the valuation of the Property as of the date
hereof.  Mortgagor agrees to maintain The oil, gas and/or mineral leases,
contracts, servitudes and other agreements forming a part of the Property in
full force and effect, to the extent commercially reasonable under the
circumstances.  All rents, royalties and other payments due and payable under
such leases, contracts, servitudes and other agreements, or under the Permitted
Encumbrances, or otherwise attendant to the ownership or operation of the
Property, have been, and will continue to be, properly and timely paid, except
to the extent failure to do so could not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the valuation of the
Property as of the date hereof.  Mortgagor is not in default with respect to
Mortgagor's obligations (and Mortgagor is not aware of any default by any third
party with respect to such third party's obligations) under such leases,
contracts, servitudes and other agreements, or under the Permitted Encumbrances,
or otherwise attendant to the ownership or operation of any part of the
Property, except where such default could not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the valuation of the
Property as of the date hereof; Mortgagor will fulfill all such obligations
coming due in the future, to the extent commercially reasonable under the
circumstances.  Mortgagor is not currently accounting (and will not hereafter
agree to account) for any royalties, or overriding royalties or other payments
out of production, on a basis (other than delivery in kind) less favorable to
Mortgagor than proceeds received by Mortgagor (calculated at the well) from sale
of production, and there are no situations where Mortgagor is aware that a
contingent liability may exist to account on a basis less favorable to Mortgagor
than the basis on which Mortgagor is currently accounting.
 
6

--------------------------------------------------------------------------------


 
(c)           Sale of Production.  No Mortgaged Property is or will become
subject to any contractual or other arrangement (i) whereby payment for
Production is or can be deferred for a substantial period after the month in
which such production is delivered (i.e., in the case of oil, not in excess of
60 days, and in the case of gas, not in excess of 90 days) or (ii) whereby
payments are made to Mortgagor other than by checks, drafts, wire transfer
advises or other similar writings, instruments or communications for the
immediate payment of money.  Except for production sales contracts, processing
agreements or transportation agreements (or other agreements relating to the
marketing of Production), (i) no Mortgaged Property is or will become subject to
any contractual or other arrangement for the sale, processing or transportation
of Production (or otherwise related to the marketing of Production) which cannot
be cancelled on 120 days' (or less) notice and (ii) all contractual or other
arrangements for the sale, processing or transportation of Production  (or
otherwise related to the marketing of Production) shall be bona fide arm's
length transactions with third parties not affiliated with Mortgagor and shall
be at the best price (and on the best terms) available (such price shall, in the
case of Production sales which are subject to price controls, be determined
giving consideration to such fact).  Mortgagor is presently receiving a price
for all Production covered by a production sales contract listed on Exhibit A as
computed in accordance with the terms of such contract, and is not having
deliveries of such Production curtailed substantially below such property's
delivery capacity.  Neither Mortgagor, nor any of its predecessors in title, has
received prepayments (including, but not limited to, payments for gas not taken
pursuant to "take or pay" or other similar arrangements) for any oil, gas or
other hydrocarbons produced or to be produced from the Mortgaged Properties
after the date hereof, and Mortgagor hereby covenants not to enter into any such
advance or prepayment arrangements whereby it accepts consideration for oil, gas
or other hydrocarbons not yet produced.  No Mortgaged Property is or will become
subject to any "take or pay" or other similar arrangement (i) which can be
satisfied in whole or in part by the production or transportation of gas from
other properties or (ii) as a result of which production from the Mortgaged
Properties may be required to be delivered to one or more third parties without
payment (or without full payment) therefor as a result of payments made, or
other actions taken, with respect to other properties.  There is no Mortgaged
Property with respect to which Mortgagor, or its predecessors in title, has,
prior to the date hereof, taken more ("overproduced"), or less
("underproduced"), gas from the lands covered thereby (or pooled or unitized
therewith) than its ownership interest in such Mortgaged Property would entitle
it to take plus or minus five percent (5%) in the aggregate with respect to all
Mortgaged Properties.  No Mortgaged Property is or will become subject to a gas
balancing arrangement under which one or more third parties may take a portion
of the production attributable to such Mortgaged Property without payment (or
without full payment) therefor as a result of production having been taken from,
or as a result of other actions or inactions with respect to, other
properties.  No Mortgaged Property is subject at the present time to any
regulatory refund obligation and, to Mortgagor's knowledge, no facts exist which
might cause the same to be imposed.
 
(d)           Condition of Personal Property.  The equipment, inventory,
improvements, fixtures, goods  and other tangible personal property forming a
part of the Property are and will remain in good repair and condition and are
and will be adequate for the normal operation of the Property in accordance with
prudent industry standards; all of such Property is, and will remain, located on
the Mortgaged Properties, except for that portion thereof which is or shall be
located elsewhere (including that usually located on the Mortgaged Properties
but temporarily located elsewhere) in the course of the normal operation of the
Property, or which is hereafter sold or otherwise disposed of as permitted under
the DIP Credit Agreement.
 
7

--------------------------------------------------------------------------------


 
(e)           Operation of Mortgaged Properties.  The Mortgaged Properties (and
properties unitized therewith) are being (and, to the extent the same could
adversely affect the ownership or operation of the Mortgaged Properties after
the date hereof, have in the past been), and hereafter will be, maintained,
operated and developed in a good and workmanlike manner, in accordance with
prudent industry standards and in conformity with all applicable laws and all
rules, regulations and orders of all duly constituted authorities having
jurisdiction and in conformity with all oil, gas and/or other mineral leases and
other contracts and agreements forming a part of the Property and in conformity
with the Permitted Encumbrances, except for such failures as could not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the Mortgaged Properties; specifically in this connection, (i)
no Mortgaged Property is subject to having allowable production after the date
hereof reduced below the full and regular allowable (including the maximum
permissible tolerance) because of any overproduction (whether or not the same
was permissible at the time) prior to the date hereof and (ii) none of the wells
located on the Mortgaged Properties (or properties unitized therewith) are or
will be deviated from the vertical more than the maximum permitted by applicable
laws, regulations, rules and orders, and such wells are, and will remain,
bottomed under and producing from, with the well bores wholly within, the
Mortgaged Properties (or, in the case of wells located on properties unitized
therewith, such unitized properties).  There are no wells being drilled,
deepened, plugged back or reworked, and no other operations are being conducted
for which consent is required under the applicable operating agreement (or which
are other than normal operation of existing wells on the Mortgaged Properties);
there are no proposals currently outstanding (whether made by Mortgagor or by
any other party) to drill, deepen, plug back, or rework wells, or to conduct any
such other operations, or to abandon any wells on the Mortgaged Properties (nor
are there any such proposals which have been approved either by Mortgagor or any
other party, with respect to which the operations covered thereby have not been
commenced).  Mortgagor has, and will have in the future, all governmental
licenses and permits necessary or appropriate to own and operate the Property;
and Mortgagor has not received notice of any violations in respect of any such
licenses or permits.
 
(f)           Sale or Disposal.  Mortgagor will not, without the prior written
consent of Lender, sell, exchange, lease, transfer, or otherwise dispose of any
part of, or interest in, the Property other than (i) sales, transfers and other
dispositions of machinery, equipment and other personal property and fixtures
made in connection with a release, surrender or abandonment (to which Lender has
given its prior written consent) of a lease, (ii) sales, transfers and other
dispositions of machinery, equipment and other personal property and fixtures in
connection with the abandonment (to which Lender has given its prior written
consent) of a well, (iii) sales, transfers and other dispositions of machinery,
equipment and other personal property and fixtures which are (A) obsolete for
their intended purpose and disposed of in the ordinary course of business or (B)
replaced by articles of at least equal suitability and value owned by Mortgagor
free and clear of all liens except this Mortgage and the Permitted Encumbrances,
and (iv) sales of Production which are made in the ordinary course of business
and in compliance with Section 2.1(c) hereof; provided that nothing in clause
(iv) shall be construed as limiting Lender's rights under Article III of this
Mortgage.  Mortgagor shall account fully and faithfully for and, if Lender so
elects, shall promptly pay or turn over to Lender the proceeds in whatever form
received from disposition in any manner of any of the Property.  Mortgagor shall
at all times keep the Property and its proceeds separate and distinct from other
property of Mortgagor and shall keep accurate and complete records of the
Property and its proceeds.
 
8

--------------------------------------------------------------------------------


 
(g)           Ad Valorem and Severance Taxes.  Mortgagor has paid and
discharged, and will continue to pay and discharge, all ad valorem taxes
assessed against the Property or any part thereof and all production, severance
and other taxes assessed against, or measured by, the Production or the value,
or proceeds, of the Production.
 
(h)           Suits and Claims.  Except as disclosed in the DIP Credit
Agreement, there are no suits, actions, claims, investigations, inquiries,
proceedings or demands pending (or, to Mortgagor's knowledge, threatened) which
affect the Property (including, without limitation, any which challenge or
otherwise pertain to Mortgagor's title to the Property).
 
(i)            Environmental.
 
(A)           Current Status.  The Property and Mortgagor are not in violation
of Applicable Environmental Laws (below defined), or subject to any existing,
pending or, to the knowledge of Mortgagor, threatened investigation or inquiry
by any governmental authority or any other person under or with respect to
Applicable Environmental Laws, or subject to any remedial obligations under
Applicable Environmental Laws, and are in compliance with all permits and
licenses required under Applicable Environmental Laws which the failure to
comply with could reasonably be expected to have a Material Adverse Effect (as
defined in the DIP Credit Agreement), and this representation will continue to
be true and correct following disclosure to the applicable governmental
authorities of all relevant facts, conditions and circumstances, if any,
pertaining to the Property and Mortgagor.  "Applicable Environmental Laws" shall
mean any applicable laws, orders, rules, or regulations (including, without
limitation, the common law) pertaining to safety, health or the environment, as
such laws, orders, rules or regulations now exist or are hereafter enacted
and/or amended (Applicable Environmental Laws shall include, without limitation,
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended by the Superfund Amendments and Reauthorization Act of 1986 (as
amended, hereinafter called "CERCLA"), the Resource Conservation and Recovery
Act of 1976, as amended by the Used Oil Recycling Act of 1980, the Solid Waste
Disposal Act Amendments of 1980, and the Hazardous and Solid Waste Amendments of
1984 (as amended, hereinafter called "RCRA") and applicable state and local
law).  Mortgagor has taken all reasonable steps to determine and, to its
knowledge, no hazardous substances or solid wastes have been disposed of or
otherwise released at, into, upon or under the Property in violation of
Applicable Environmental Laws.  The use which Mortgagor makes and intends to
make of the Property will not result in the use, treatment, storage or disposal
or other release of any hazardous substance or solid waste at, into, upon or
under the Property, except such usage, and temporary storage in anticipation of
usage, as is in the ordinary course of business and in compliance with
Applicable Environmental Laws.  The terms "hazardous substance" and "release" as
used in this Mortgage shall have the meanings specified in CERCLA, and the terms
"solid waste" and "disposal" (or "disposed") shall have the meanings specified
in RCRA.
 
9

--------------------------------------------------------------------------------


 
(B)           Future Performance.  Mortgagor will not cause or permit the
Property or Mortgagor to be in violation of, or do anything or permit anything
to be done which will subject the Property  to any remedial obligations under,
or result in noncompliance with applicable permits and licenses under, any
Applicable Environmental Laws, assuming disclosure to the applicable
governmental authorities of all relevant facts, conditions and circumstances, if
any, pertaining to the Property which would reasonably be expected to have a
Material Adverse Effect.  Mortgagor will promptly notify Lender in writing of
any existing, pending or, to the knowledge of Mortgagor, threatened
investigation, claim, suit or inquiry by any governmental authority or any
person in connection with any Applicable Environmental Laws.  Mortgagor will
take all commercially reasonable steps necessary to determine that no hazardous
substances or solid wastes have been disposed of or otherwise released on or
onto the Property or any property adjacent to the Property.  Mortgagor will not
cause or permit the disposal or other release of any hazardous substance or
solid waste at, into, upon or under the Property or any property adjacent to the
Property in violation of Applicable Environmental Laws and covenants and agrees
to keep or cause the Property to be kept free of any hazardous substance or
solid waste (except such use, and temporary storage in anticipation of use, as
is required in the ordinary course of business, all while in compliance with
Applicable Environmental Laws), and to remove the same (or if removal is
prohibited by law, to take whatever action is required by law) promptly upon
discovery at its sole expense.
 
(j)           Not Abandon Wells; Participate in Operations.  Mortgagor will not,
without prior written consent of Lender, abandon, or consent to the abandonment
of, any well producing from the Mortgaged Properties (or properties unitized
therewith) so long as such well is capable (or is subject to being made capable
through drilling, reworking or other operations which it would be commercially
feasible to conduct) of producing oil, gas, or other hydrocarbons or other
minerals in commercial quantities (as determined without considering the effect
of this Mortgage).  Mortgagor will not, without the prior written consent of
Lender, elect not to participate in a proposed operation on the Mortgaged
Properties where the effect of such election would be the forfeiture either
temporarily (i.e. until a certain sum of money is received out of the forfeited
interest) or permanently of any interest in the Mortgaged Properties.
 
10

--------------------------------------------------------------------------------


 
(k)           Defense of Mortgage.  If the validity or priority of this Mortgage
or of any rights, titles, liens or security interests created or evidenced
hereby with respect to the Property or any part thereof or the title of
Mortgagor to the Property shall be endangered or questioned or shall be attacked
directly or indirectly or if any legal proceedings are instituted against
Mortgagor with respect thereto, Mortgagor will give prompt written notice
thereof to Lender and at Mortgagor's own cost and expense, to the extent
commercially reasonable under the circumstances, will diligently endeavor to
cure any defect that may be developed or claimed, and will take all necessary
and proper steps for the defense of such legal proceedings, including, but not
limited to, the employment of counsel, the prosecution or defense of litigation
and the release or discharge of all adverse claims.
 
(l)           Fees and Expenses; Indemnity.   Mortgagor will reimburse Trustee
and Lender (for purposes of this paragraph, the terms "Trustee" and "Lender"
shall include the directors, officers, partners, employees and agents of Trustee
or Lender and any persons or entities owned or controlled by or affiliated with
Trustee or Lender) for all expenditures, including reasonable attorneys' fees
and expenses, incurred or expended in connection with (i) the breach by
Mortgagor of any covenant, agreement or condition contained herein or in any
other DIP Loan Document, (ii) the exercise of any rights and remedies hereunder
or under any other DIP Loan Document, and (iii) the protection of the Property
and/or liens and security interests therein.  Mortgagor will indemnify and hold
harmless Trustee and Lender from and against (and will reimburse Trustee and
Lender for) all claims, demands, liabilities, losses, damages (including without
limitation consequential damages), causes of action, judgments, penalties, costs
and expenses (including without limitation reasonable attorneys' fees and
expenses) which may be imposed upon, asserted against or incurred or paid by
either of them on account of, in connection with, or arising out of (A) any
bodily injury or death or natural resource, human health or property damage
occurring in, at, into, under or upon or in the vicinity of the Property through
any cause whatsoever, (B) any act performed or omitted to be performed hereunder
or the breach of any representation or warranty herein, (C) the exercise of any
rights and remedies hereunder or under any other DIP Loan Document, (D) any
transaction, act, omission, event or circumstance arising out of or in any way
connected with the Property or with this Mortgage or any other DIP Loan
Document, (E) any violation on or prior to the Release Date (as hereinafter
defined) of any Applicable Environmental Law, (F) any act, omission, event or
circumstance existing or occurring on or prior to the Release Date (including
without limitation the presence on or under the Property  or release at, into,
upon, under or from the Property of hazardous substances or solid wastes
disposed of or otherwise released) resulting from or in connection with the
ownership, construction, occupancy, operation, use and/or maintenance of the
Property, regardless of whether the act, omission, event or circumstance
constituted a violation of any Applicable Environmental Law at the time of its
existence or occurrence, and (G) any and all claims or proceedings (whether
brought by private party or governmental agencies) for human health, bodily
injury, property damage, abatement or remediation, environmental damage,
cleanup, mitigation, removal, natural resource damage or impairment or any other
injury or damage resulting from or relating to any hazardous or toxic substance,
solid waste or contaminated material located upon or migrating into, from or
through the Property (whether or not the release of such materials was caused by
Mortgagor, a tenant or subtenant or a prior owner or tenant or subtenant on the
Property and whether or not the alleged liability is attributable to the use,
treatment, handling, storage, generation, transportation, removal or disposal of
such substance, waste or material or the mere presence of such substance, waste
or material on or under the Property), which the Lender and/or Trustee may have
liability with respect to due to the making of the loan or loans evidenced by
the DIP Credit Agreement, the granting of this Mortgage, the exercise of any
rights under the DIP Loan Documents, or otherwise.  The "Release Date" as used
herein shall mean the earlier of the following two dates:  (i) the date on which
the indebtedness and obligations secured hereby have been paid and performed in
full and this Mortgage has been released of record, or (ii) the date on which
the lien of this Mortgage is foreclosed or a deed in lieu of such foreclosure is
fully effective and recorded.  Such indemnities shall not apply to any
particular indemnified party (but shall apply to the other indemnified parties)
to the extent the subject of the indemnification is caused by or arises out of
the negligence, willful misconduct or bad faith of such particular indemnified
party.  Any amount to be paid hereunder by Mortgagor to Lender and/or Trustee
shall be a demand obligation owing by Mortgagor to Lender and/or Trustee and
shall be subject to and covered by the provisions of Section 2.3 hereof.
 
11

--------------------------------------------------------------------------------


 
(m)           Insurance.  Mortgagor will carry insurance as provided in the DIP
Credit Agreement.  In the event of any loss under any insurance policies so
carried by Mortgagor, Lender shall have the right (but not the obligation) to
make proof of loss and collect the same, and all amounts so received shall be
applied toward costs, charges and expenses (including reasonable attorneys'
fees), if any, incurred in the collection thereof, then to the payment, in the
order determined by Lender in its own discretion, of the secured indebtedness,
and any balance remaining shall be subject to the order of Mortgagor.  In the
event of foreclosure of this Mortgage, or other transfer of title to the
Property in extinguishment in whole or in part of the secured indebtedness, all
right, title and interest of Mortgagor in and to such policies then in force
concerning the Property and all proceeds payable thereunder shall thereupon vest
in the purchaser at such foreclosure or other transferee in the event of such
other transfer of title.
 
(n)           Further Assurances.  Mortgagor will, on request of Lender, (i)
promptly correct any defect, error or omission which may be discovered in the
contents of this Mortgage, or in any other DIP Loan Document, or in the
execution or acknowledgment of this Mortgage or any other DIP Loan Document;
(ii) execute, acknowledge, deliver and record and/or file such further
instruments (including, without limitation, further deeds of trust, mortgages,
security agreements, financing statements, continuation statements, and
assignments of production, accounts, funds, contract rights, general
intangibles, and proceeds) and do such further acts as may be necessary,
desirable or proper to carry out more effectively the purposes of this Mortgage
and the other DIP Loan Documents and to more fully identify and subject to the
liens and security interests hereof any property intended to be covered hereby,
including specifically, but without limitation, any renewals, additions,
substitutions, replacements, or appurtenances to the Property; and (iii)
execute, acknowledge, deliver, and file and/or record any document or instrument
(including specifically any financing statement) desired by Lender to protect
the lien or the security interest hereunder against the rights or interests of
third persons.  Mortgagor shall pay all costs connected with any of the
foregoing.
 
12

--------------------------------------------------------------------------------


 
Section 2.2.           Compliance by Operator.  As to any part of the Mortgaged
Properties which is not a working interest, Mortgagor agrees to take all such
action and to exercise all rights and remedies as are reasonably available to
Mortgagor to cause the owner or owners of the working interest in such
properties to comply with the covenants and agreements contained herein; and as
to any part of the Mortgaged Properties which is a working interest but which is
operated by a party other than Mortgagor, Mortgagor agrees to take all such
action and to exercise all rights and remedies as are reasonably available to
Mortgagor (including, but not limited to, all rights under any operating
agreement) to cause the party who is the operator of such property to comply
with the covenants and agreements contained herein.
 
Section 2.3.           Performance on Mortgagor's Behalf.  Mortgagor agrees
that, if Mortgagor fails to perform any act or to take any action which
hereunder Mortgagor is required to perform or take, or to pay any money which
hereunder Mortgagor is required to pay, Lender, in Mortgagor's name or its own
name, may, but shall not be obligated to, perform or cause to be performed such
act or take such action or pay such money, and any expenses so incurred by
Lender and any money so paid by Lender shall be a demand obligation owing by
Mortgagor to Lender (which obligation Mortgagor hereby expressly promises to
pay) and Lender, upon making such payment, shall be subrogated to all of the
rights of the person, corporation or body politic receiving such payment.  Each
amount due and owing by Mortgagor to Lender pursuant to this Mortgage shall bear
interest each day, from the date of such expenditure or payment until paid, the
Post-Default Rate (as defined in the DIP Credit Agreement) all such amounts,
together with such interest thereon, shall be a part of the secured indebtedness
and shall be secured by this Mortgage.
 
ARTICLE III.
 
ASSIGNMENT OF PRODUCTION, ACCOUNTS, AND PROCEEDS
 
Section 3.1.           Assignment of Production.  Effective as of the date
hereof, Mortgagor does hereby absolutely and unconditionally assign and transfer
to Lender all Production which accrues to Mortgagor's interest in the Mortgaged
Properties, all proceeds of such Production and all Payments in Lieu of
Production (herein collectively referred to as the "Production Proceeds"),
together with the immediate and continuing right to collect and receive such
Production Proceeds; provided until the occurrence of a default Mortgagor shall
continue to have the right to collect and receive Production
Proceeds.  Mortgagor shall never require Lender to institute legal proceedings
of any kind whatsoever to enforce the provisions of this assignment and transfer
and hereby, to the extent legally permitted, waives any rights to require such
proceedings.  Mortgagor directs and instructs any and all purchasers of any
Production, upon notice from Lender, to pay to Lender all of the Production
Proceeds accruing to Mortgagor's interest after the occurrence of a default and
until such time as such purchasers have been furnished with evidence that all
secured indebtedness has been paid and that this Mortgage has been
released.  Mortgagor agrees that no purchasers of the Production shall have any
responsibility for the application of any funds paid to Lender or any other
responsibility or liability for any funds paid to Lender.
 
13

--------------------------------------------------------------------------------


 
Section 3.2.           Effectuating Payment of Production Proceeds to
Lender.  In furtherance of the assignment and transfer in Section 3.1, Mortgagor
agrees to execute and deliver any and all transfer orders, division orders and
other instruments that may be requested by Lender or that may be required by any
purchaser of any Production for the purpose of effectuating payment of the
Production Proceeds to Lender.  If under any existing sales agreements, other
than division orders or transfer orders, any Production Proceeds paid to
Mortgagor are held in trust for the Lender are required to be paid by the
purchaser to Mortgagor so that under such existing agreements payment cannot be
made of such Production Proceeds to Lender, Mortgagor's interest in all
Production Proceeds under such sales agreements and in all other Production
Proceeds which for any reason may be paid to Mortgagor shall, when received by
Mortgagor, constitute trust funds in Mortgagor's hands and shall be immediately
paid over to Lender after the occurrence of a default.  Without limitation upon
any of the foregoing, Mortgagor hereby constitutes and appoints Lender as
Mortgagor's special attorney-in-fact (with full power of substitution, either
generally or for such periods or purposes as Lender may from time to time
prescribe) in the name, place and stead of Mortgagor to do any and every act and
exercise any and every power that Mortgagor might or could do or exercise
personally with respect to all Production and Production Proceeds (the same
having been assigned by Mortgagor to Lender pursuant to Section 3.1 hereof),
expressly inclusive, but not limited to, the right, power and authority to:
 
(a)           Execute and deliver in the name of Mortgagor any and all transfer
orders, division orders, letters in lieu of transfer orders, indemnifications,
certificates and other instruments of every nature that may be requested or
required by any purchaser of Production from any of the Mortgaged Properties for
the purposes of effectuating payment of the Production Proceeds to Lender or
which Lender may otherwise deem necessary or appropriate to effect the intent
and purposes of the assignment contained in Section 3.1; and
 
(b)           If under any product sales agreements other than division orders
or transfer orders, any Production Proceeds are required to be paid by the
purchaser to Mortgagor so that under such existing agreements payment cannot be
made of such Production Proceeds to Lender, to make, execute and enter into such
sales agreements or other agreements as are necessary to direct Production
Proceeds to be payable to Lender;
 
14

--------------------------------------------------------------------------------


 
giving and granting unto said attorney-in-fact full power and authority to do
and perform any and every act and thing whatsoever necessary and requisite to be
done as fully and to all intents and purposes, as Mortgagor might or could do if
personally present, and Mortgagor shall be bound thereby as fully and
effectively as if Mortgagor had personally executed, acknowledged and delivered
any of the foregoing certificates or documents.  The powers and authorities
herein conferred upon Lender may be exercised by Lender through any person who,
at the time of the execution of the particular instrument, is an officer of
Lender.  The power of attorney herein conferred is granted for valuable
consideration and hence is coupled with an interest and is irrevocable so long
as the secured indebtedness, or any part thereof, shall remain unpaid.  All
persons dealing with Lender or any substitute shall be fully protected in
treating the powers and authorities conferred by this paragraph as continuing in
full force and effect until advised by Lender that all the secured indebtedness
is fully and finally paid.  Lender may, but shall not be obligated to, take such
action as it deems appropriate in an effort to collect the Production Proceeds
and any reasonable expenses (including reasonable attorney's fees) so incurred
by Lender shall be a demand obligation of Mortgagor and shall be part of the
secured indebtedness, and shall bear interest each day, from the date of such
expenditure or payment until paid, at the rate described in Section 2.3 hereof.
 
Section 3.3.            Change of Purchaser.  To the extent a default has
occurred hereunder and is continuing, should any person now or hereafter
purchasing or taking Production fail to make payment promptly to Lender of the
Production Proceeds, Lender shall, subject to then-existing contractual
prohibitions, have the right to make, or to require Mortgagor to make, a change
of purchaser, and the right to designate or approve the new purchaser, and
Lender shall have no liability or responsibility in connection therewith so long
as ordinary care is used in making such designation.
 
Section 3.4.            Application of Production Proceeds.  The Production
Proceeds received by Lender during each calendar month shall on the first
business day of the next succeeding calendar month be applied by Lender as
follows:
 
FIRST, to the payment of all secured indebtedness then due and payable, in such
manner and order as Lender deems advisable;
 
SECOND, to the prepayment of the remainder of the secured indebtedness in such
manner and order and to such extent as Lender deems advisable; and
 
THIRD, the remainder, if any, of the Production Proceeds shall be paid over to
Mortgagor or to Mortgagor's order or to such other parties as may be entitled
thereto by law.
 
After a default hereunder has occurred, all Production Proceeds from time to
time in the hands of Lender may be applied by it toward the payment of all
secured indebtedness (principal, interest, attorneys' fees and other fees and
expenses) at such times and in such manner and order and to such extent as
Lender deems advisable.
 
15

--------------------------------------------------------------------------------


 
Section 3.5.            Release From Liability; Indemnification.  Lender and its
successors and assigns are hereby released and absolved from all liability for
failure to enforce collection of the Production Proceeds and from all other
responsibility in connection therewith, except the responsibility of each to
account to Mortgagor for funds actually received by each.  Mortgagor agrees to
indemnify and hold harmless Lender (for purposes of this paragraph, the term
"Lender" shall include the directors, officers, partners, employees and agents
of Lender and any persons or entities owned or controlled by or affiliated with
Lender) from and against all claims, demands, liabilities, losses, damages
(including without limitation consequential damages), causes of action,
judgments, penalties, costs and expenses (including without limitation
reasonable attorneys' fees and expenses) imposed upon, asserted against or
incurred or paid by Lender by reason of the assertion that Lender received,
either before or after payment in full of the secured indebtedness, funds from
the production of oil, gas, other hydrocarbons or other minerals claimed by
third persons (and/or funds attributable to sales of production which (i) were
made at prices in excess of the maximum price permitted by applicable law or
(ii) were otherwise made in violation of laws, rules, regulations and/or orders
governing such sales).    Such indemnities shall not apply to any particular
indemnified party (but shall apply to the other indemnified parties) to the
extent the subject of the indemnification is caused by or arises out of the
negligence, willful misconduct or bad faith of such particular indemnified
party.
 
Section 3.6.            Mortgagor's Absolute Obligation to Pay.  Nothing herein
contained shall detract from or limit the obligations of Mortgagor to make
prompt payment of the any and all secured indebtedness, at the time and in the
manner provided herein and in the DIP Loan Documents, regardless of whether the
Production and Production Proceeds herein assigned are sufficient to pay same,
and the rights under this Article III shall be cumulative of all other rights
under the DIP Loan Documents.
 
ARTICLE IV.
 
REMEDIES UPON DEFAULT
 
Section 4.1.             Default.  The term "default" as used in this Mortgage
shall mean the occurrence of an "Event of Default" as defined in the DIP Credit
Agreement.
 
Section 4.2.             Acceleration of Secured Indebtedness.  The secured
indebtedness may be accelerated as provided in the DIP Credit Agreement.
 
Section 4.3.             Pre-Foreclosure Remedies.  Upon the occurrence of a
default hereunder, Lender is authorized, prior or subsequent to the institution
of any foreclosure proceedings, and to the extent allowed by applicable law and
any required Bankruptcy Court order, to enter upon the Property, or any part
thereof, and to take possession of the Property and all books and records
relating thereto, and to exercise without interference from Mortgagor any and
all rights which Mortgagor has with respect to the management, possession,
operation, protection or preservation of the Property.  If necessary to obtain
the possession provided for above, Lender may invoke any and all remedies to
dispossess Mortgagor, including, but not limited to, summary proceeding or
restraining order.  Mortgagor agrees to peacefully surrender possession of the
Property upon default, if requested.  All costs, expenses and liabilities of
every character incurred by Lender in managing, operating, maintaining,
protecting or preserving the Property shall constitute a demand obligation
(which obligation Mortgagor hereby expressly promises to pay) owing by Mortgagor
to Lender and shall bear interest from date of expenditure until paid at the
rate described in Section 2.3 hereof, all of which shall constitute a portion of
the secured indebtedness and shall be secured by this Mortgage and by any other
instrument securing the secured indebtedness.
 
16

--------------------------------------------------------------------------------


 
Section 4.4.             Foreclosure.
 
(a)           Upon the occurrence of a default, Trustee is authorized and
empowered and it shall be Trustee's special duty at the request of Lender to
sell the Mortgaged Properties, or any part thereof, as an entirety or in parcels
as Lender may elect, at such place or places and otherwise in the manner and
upon such notice as may be required by law or, in the absence of any such
requirement, as Trustee may deem appropriate.  If Trustee shall have given
notice of sale hereunder, any successor or substitute Trustee thereafter
appointed may complete the sale and the conveyance of the property pursuant
thereto as if such notice had been given by the successor or substitute Trustee
conducting the sale.  Cumulative of the foregoing and the other provisions of
this Section 4.4, sales of all or any part of the Mortgaged Properties shall be
conducted at the courthouse of any county (whether or not the counties in which
the Mortgaged Properties are located are contiguous) in the State of Texas in
which any part of the Mortgaged Properties is situated, at public venue to the
highest bidder for cash between the hours of ten o'clock a.m. and four o'clock
p.m. on the first Tuesday in any month or at such other place, time and date as
provided by the statutes of the State of Texas then in force governing sales of
real estate under powers conferred by deed of trust, after having given notice
of such sale in accordance with such statutes.
 
A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE.  A POWER OF SALE MAY ALLOW
TRUSTEE TO TAKE THE MORTGAGED PROPERTIES AND SELL THEM WITHOUT GOING TO COURT IN
A FORECLOSURE ACTION UPON DEFAULT BY MORTGAGOR UNDER THIS MORTGAGE.
 
(b)           Upon the occurrence of a default, Lender may exercise its rights
of enforcement with respect to the Collateral under the UCC of
Texas.  Cumulative of the foregoing and the other provisions of this Section
4.4:
 
(i)            to the extent permitted by law, Lender may enter upon the
Mortgaged Properties or otherwise upon Mortgagor's premises to take possession
of, assemble and collect the Collateral or to render it unusable;
 
(ii)           Lender may require Mortgagor to assemble the Collateral and make
it available at a place Lender designates which is mutually convenient to allow
Lender to take possession or dispose of the Collateral;
 
(iii)          written notice mailed to Mortgagor as provided herein at least
ten (10) days prior to the date of public sale of the Collateral or prior to the
date after which private sale of the Collateral will be made shall constitute
reasonable notice; and
 
17

--------------------------------------------------------------------------------


 
(iv)          in the event of a foreclosure of the liens and/or security
interests evidenced hereby, the Collateral, or any part thereof, and the
Mortgaged Properties, or any part thereof, may, at the option of Lender, be
sold, as a whole or in parts, together or separately (including, without
limitation, where a portion of the Mortgaged Properties is sold, the Collateral
related thereto may be sold in connection therewith);
 
(v)           the expenses of sale provided for in Section 4.5 shall include the
reasonable expenses of retaking the Collateral, or any part thereof, holding the
same and preparing the same for sale or other disposition; and
 
(vi)          should, under this subsection, the Collateral be disposed of other
than by sale, any proceeds of such disposition shall be treated under Section
4.5 as if the same were sales proceeds.
 
(c)           To the extent permitted by applicable law, the sale hereunder of
less than the whole of the Property shall not exhaust the powers of sale herein
granted or the right to judicial foreclosure, and successive sale or sales may
be made until the whole of the Property shall be sold, and, if the proceeds of
such sale of less than the whole of the Property shall be less than the
aggregate of the indebtedness secured hereby and the expense of conducting such
sale, this Mortgage and the liens and security interests hereof shall remain in
full force and effect as to the unsold portion of the Property just as though no
sale had been made; provided, however, that Mortgagor shall never have any right
to require the sale of less than the whole of the Property.  In the event any
sale hereunder is not completed or is defective in the opinion of Lender, such
sale shall not exhaust the powers of sale hereunder or the right to judicial
foreclosure, and Lender shall have the right to cause a subsequent sale or sales
to be made.  Any sale may be adjourned by announcement at the time and place
appointed for such sale without further notice except as may be required by
law.  The Trustee or his successor or substitute, and the Lender acting under
power of sale, respectively, may appoint or delegate any one or more persons as
agent to perform any act or acts necessary or incident to any sale held by it
(including, without limitation, the posting of notices and the conduct of sale),
and such appointment need not be in writing or recorded.  Any and all statements
of fact or other recitals made in any deed or deeds, or other instruments of
transfer, given in connection with a sale as to nonpayment of the secured
indebtedness or as to the occurrence of any default, or as to all of the secured
indebtedness having been declared to be due and payable, or as to the request to
sell, or as to notice of time, place and terms of sale and the properties to be
sold having been duly given, or, with respect to any sale by the Trustee, or any
successor or substitute trustee, as to the refusal, failure or inability to act
of Trustee or any substitute or successor trustee or the appointment of any
substitute or successor trustee, or as to any act or thing having been duly
done, shall be taken as prima facie evidence of the truth of the facts so stated
and recited.  With respect to any sale held in foreclosure of the liens and/or
security interests covered hereby, it shall not be necessary for the Trustee,
Lender, any public officer acting under execution or order of the court or any
other party to have physically present or constructively in his/her or its
possession, either at the time of or prior to such sale, the Property or any
part thereof.
 
18

--------------------------------------------------------------------------------


 
Section 4.5.            Proceeds of Foreclosure.  The proceeds of any sale held
in foreclosure of the liens and/or security interests evidenced hereby shall be
applied as provided in the DIP Credit Agreement and, to the extent not so
provided, as set forth in Section 3.4 hereof.  Such proceeds may be applied to
(among other items of secured indebtedness) the payment of all necessary costs
and expenses incident to such foreclosure sale, including but not limited to all
court costs and charges of every character in the event foreclosed by suit.
 
Section 4.6.            Lender as Purchaser.  Any party constituting Lender
shall have the right to become the purchaser at any sale held in foreclosure of
the liens and/or security interests evidenced hereby, and any party constituting
Lender which is purchasing at any such sale shall have the right to credit upon
the amount of the bid made therefor, to the extent necessary to satisfy such
bid, the secured indebtedness owing to such party, or if such party holds less
than all of such indebtedness, the pro rata part thereof owing to such party.
 
Section 4.7.            Foreclosure as to Matured Debt.  Upon the occurrence of
a default, Lender shall have the right to proceed with foreclosure of the liens
and/or security interests evidenced hereby without declaring the entire secured
indebtedness due, and in such event, any such foreclosure sale shall not in any
manner affect the unmatured part of the secured indebtedness, but as to such
unmatured part, this Mortgage shall remain in full force and effect just as
though no sale had been made.  The proceeds of such sale shall be applied as
provided in Section 4.5.  Several sales may be made hereunder without exhausting
the right of sale for any unmatured part of the secured indebtedness.
 
Section 4.8.            Remedies Cumulative.  All remedies herein provided for
are cumulative of each other and of all other remedies existing at law or in
equity and are cumulative of any and all other remedies provided for in any
other DIP Loan Document, and, in addition to the remedies herein provided, there
shall continue to be available all such other remedies as may now or hereafter
exist at law or in equity for the collection of the secured indebtedness and the
enforcement of the covenants herein and the foreclosure of the liens and/or
security interests evidenced hereby, and the resort to any remedy provided for
hereunder or under any such other DIP Loan Document or provided for by law shall
not prevent the concurrent or subsequent employment of any other appropriate
remedy or remedies. This Mortgage, the Interim Bankruptcy Court Order and any
final order relating thereto and the other DIP Loan Documents supplement each
other, and the grants, priorities, rights and remedies of Lender hereunder and
thereunder are cumulative.
 
Section 4.9.             Discretion as to Security.  Lender may resort to any
security given by this Mortgage or to any other security now existing or
hereafter given to secure the payment of the secured indebtedness, in whole or
in part, and in such portions and in such order as may seem best to Lender in
its sole and absolute discretion, and any such action shall not in any way be
considered as a waiver of any of the rights, benefits, liens or security
interests evidenced by this Mortgage.
 
19

--------------------------------------------------------------------------------


 
Section 4.10.           Mortgagor's Waiver of Certain Rights.  To the full
extent Mortgagor may do so, Mortgagor agrees that Mortgagor will not at any time
insist upon, plead, claim or take the benefit or advantage of any law now or
hereafter in force providing for any appraisement, valuation, stay, extension or
redemption, and Mortgagor, for Mortgagor, Mortgagor's representatives,
successors and assigns, and for any and all persons ever claiming any interest
in the Property, to the extent permitted by applicable law, hereby waives and
releases all rights of appraisement, valuation, stay of execution, redemption,
notice of intention to mature or declare due the whole of the secured
indebtedness, notice of election to mature or declare due the whole of the
secured indebtedness and all rights to a marshaling of assets of Mortgagor,
including the Property, or to a sale in inverse order of alienation in the event
of foreclosure of the liens and/or security interests hereby created.  Mortgagor
shall not have or assert any right under any statute or rule of law pertaining
to the marshaling of assets, sale in inverse order of alienation, the exemption
of homestead, the administration of estates of decedents, or other matters
whatever to defeat, reduce or affect the right under the terms of this Mortgage
to a sale of the Property for the collection of the secured indebtedness without
any prior or different resort for collection, or the right under the terms of
this Mortgage to the payment of the secured indebtedness out of the proceeds of
sale of the Property in preference to every other claimant whatever.
 
ARTICLE V.
 
MISCELLANEOUS
 
Section 5.1.              Scope of Mortgage.  This Mortgage is a deed of trust
and mortgage of both real and personal property, a security agreement, a
financing statement and an assignment, and also covers proceeds, fixtures
as-extracted collateral and all rights as set out herein.
 
Section 5.2.             Effective as a Financing Statement.  This Mortgage,
among other things, covers goods which are or are to become fixtures related to
the real property described herein, and covers as-extracted collateral related
to the real property described herein.  This Mortgage shall be effective as a
financing statement (i) filed as a fixture filing with respect to all fixtures
included within the Property, (ii) covering as-extracted collateral with respect
to all as-extracted collateral included within the Property (including, without
limitation, all oil, gas, other minerals and other substances of value which may
be extracted from the earth and all accounts arising out of the sale at the
wellhead or minehead thereof), and (iii) covering all other Property.  This
Mortgage is to be filed for record in the real property records of each county
where any part of the Mortgaged Properties is situated, and may also be filed in
the offices of the Bureau of Land Management or the Minerals Management Service,
the General Land Office or any relevant federal, state, local or tribal agency
(or any successor agencies).  The mailing address of Mortgagor is the address of
Mortgagor set forth at the end of this Mortgage and the address of Lender from
which information concerning the security interests hereunder may be obtained is
the address of Lender set forth at the end of this Mortgage.  Nothing contained
in this paragraph shall be construed to limit the scope of this Mortgage nor its
effectiveness as a financing statement covering any type of Property.
 
Section 5.3.             Reproduction of Mortgage as Financing Statement;
Authorization to File.  A carbon, photographic, facsimile or other reproduction
of this Mortgage or of any financing statement relating to this Mortgage shall
be sufficient as a financing statement for any purpose.  Without limiting any
other provision herein, Mortgagor hereby authorizes Lender to file, in any
filing or recording office, one or more financing statements and any renewal or
continuation statements thereof, describing the Property.
 
20

--------------------------------------------------------------------------------


 
Section 5.4.             Notice to Account Debtors.  In addition to, but without
limitation of, the rights granted in Article III hereof, Lender may, at any time
after a default has occurred that is continuing, notify the account debtors or
obligors of any accounts, chattel paper, negotiable instruments or other
evidences of indebtedness included in the Collateral to pay Lender directly.
 
Section 5.5.             Waivers.  Lender may at any time and from time to time
in writing waive compliance by Mortgagor with any covenant herein made by
Mortgagor to the extent and in the manner specified in such writing, or consent
to Mortgagor's doing any act which hereunder Mortgagor is prohibited from doing,
or to Mortgagor's failing to do any act which hereunder Mortgagor is required to
do, to the extent and in the manner specified in such writing, or release any
part of the Property or any interest therein or any Production Proceeds from the
lien and security interest of this Mortgage.  Any party liable, either directly
or indirectly, for the secured indebtedness or for any covenant herein or in any
other DIP Loan Document may be released from all or any part of such obligations
without impairing or releasing the liability of any other party.  No such act
shall in any way impair any rights or powers hereunder except to the extent
specifically agreed to in such writing.
 
Section 5.6.             No Impairment of Security.  The lien, security interest
and other security rights hereunder shall not be impaired by any indulgence,
moratorium or release which may be granted including, but not limited to, any
renewal, extension or modification which may be granted with respect to any
secured indebtedness, or any surrender, compromise, release, renewal, extension,
exchange or substitution which may be granted in respect of the Property
(including without limitation Production Proceeds), or any part thereof or any
interest therein, or any release or indulgence granted to any endorser,
guarantor or surety of any secured indebtedness.
 
Section 5.7.             Acts Not Constituting Waiver.  Any default may be
waived without waiving any other prior or subsequent default.  Any default may
be remedied without waiving the default remedied.  Neither failure to exercise,
nor delay in exercising, any right, power or remedy upon any default shall be
construed as a waiver of such default or as a waiver of the right to exercise
any such right, power or remedy at a later date.  No single or partial exercise
of any right, power or remedy hereunder shall exhaust the same or shall preclude
any other or further exercise thereof, and every such right, power or remedy
hereunder may be exercised at any time and from time to time.  No modification
or waiver of any provision hereof nor consent to any departure by Mortgagor
therefrom shall in any event be effective unless the same shall be in writing
and signed by Lender and then such waiver or consent shall be effective only in
the specific instances, for the purpose for which given and to the extent
therein specified.  No notice to nor demand on Mortgagor in any case shall of
itself entitle Mortgagor to any other or further notice or demand in similar or
other circumstances.  Acceptance of any payment in an amount less than the
amount then due on any secured indebtedness shall be deemed an acceptance on
account only and shall not in any way excuse the existence of a default
hereunder.
 
21

--------------------------------------------------------------------------------


 
Section 5.8.             Mortgagor's Successors.  In the event the ownership of
the Property or any part thereof becomes vested in a person other than
Mortgagor, then, without notice to Lender, such successor or successors in
interest may be dealt with, with reference to this Mortgage and to the
indebtedness secured hereby, in the same manner as with Mortgagor, without in
any way vitiating or discharging Mortgagor's liability hereunder or for the
payment of the indebtedness or performance of the obligations secured
hereby.  No transfer of the Property, no forbearance, and no extension of the
time for the payment of the indebtedness secured hereby, shall operate to
release, discharge, modify, change or affect, in whole or in part, the liability
of Mortgagor hereunder or for the payment of the indebtedness or performance of
the obligations secured hereby, or the liability of any other person hereunder
or for the payment of the indebtedness secured hereby.
 
Section 5.9.             Place of Payment.  All secured indebtedness which may
be owing hereunder at any time by Mortgagor shall be payable at the place
designated in the DIP Credit Agreement (or if no such designation is made, at
the address of Lender indicated at the end of this Mortgage), or at such other
place as Lender may designate in writing.
 
Section 5.10.           Compliance With Usury Laws.  It is the intent of
Mortgagor, Lender and all other parties to the DIP Loan Documents to contract in
strict compliance with applicable usury law from time to time in effect.  In
furtherance thereof, it is stipulated and agreed that none of the terms and
provisions contained herein shall ever be construed to create a contract to pay,
for the use, forbearance or detention of money, interest in excess of the
maximum amount of interest permitted to be collected, charged, taken, reserved,
or received by applicable law from time to time in effect.
 
Section 5.11.           Substitute Trustee.  The Trustee may resign by an
instrument in writing addressed to Lender, or Trustee may be removed at any time
with or without cause by an instrument in writing executed by Lender.  In case
of the death, resignation, removal, or disqualification of Trustee, or if for
any reason Lender shall deem it desirable to appoint a substitute or successor
trustee to act instead of the herein named trustee or any substitute or
successor trustee, then Lender shall have the right and is hereby authorized and
empowered to appoint a successor trustee, or a substitute trustee, without other
formality than appointment and designation in writing executed by Lender and the
authority hereby conferred shall extend to the appointment of other successor
and substitute trustees successively until the indebtedness secured hereby has
been paid in full, or until the Property is sold hereunder.  Such appointment
and designation by Lender shall be full evidence of the right and authority to
make the same and of all facts therein recited.  If Lender is a corporation or
association and such appointment is executed in its behalf by an officer of such
corporation or association, such appointment shall be conclusively presumed to
be executed with authority and shall be valid and sufficient without proof of
any action by the board of directors or any superior officer of the corporation
or association.  Lender may act through an agent or attorney-in-fact in
substituting trustees.  Upon the making of any such appointment and designation,
all of the estate and title of Trustee in the Mortgaged Properties shall vest in
the named successor or substitute Trustee and such successor or substitute shall
thereupon succeed to, and shall hold, possess and execute, all the rights,
powers, privileges, immunities and duties herein conferred upon Trustee; but
nevertheless, upon the written request of Lender or of the successor or
substitute Trustee, the Trustee ceasing to act shall execute and deliver an
instrument transferring to such successor or substitute Trustee all of the
estate and title in the Mortgaged Properties of the Trustee so ceasing to act,
together with all the rights, powers, privileges, immunities and duties herein
conferred upon the Trustee, and shall duly assign, transfer and deliver any of
the properties and moneys held by said Trustee hereunder to said successor or
substitute Trustee.  All references herein to Trustee shall be deemed to refer
to Trustee (including any successor or substitute appointed and designated as
herein provided) from time to time acting hereunder.
 
22

--------------------------------------------------------------------------------


 
Section 5.12.           No Liability for Trustee.  THE TRUSTEE SHALL NOT BE
LIABLE FOR ANY ERROR OF JUDGMENT OR ACT DONE BY TRUSTEE IN GOOD FAITH, OR BE
OTHERWISE RESPONSIBLE OR ACCOUNTABLE UNDER ANY CIRCUMSTANCES WHATSOEVER
(INCLUDING, WITHOUT LIMITATION, THE TRUSTEE'S NEGLIGENCE), EXCEPT FOR TRUSTEE'S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  The Trustee shall have the right to
rely on any instrument, document or signature authorizing or supporting any
action taken or proposed to be taken by the Trustee hereunder, believed by the
Trustee in good faith to be genuine.  All moneys received by Trustee shall,
until used or applied as herein provided, be held in trust for the purposes for
which they were received, but need not be segregated in any manner from any
other moneys (except to the extent required by law), and Trustee shall be under
no liability for interest on any moneys received by him hereunder.  Mortgagor
hereby ratifies and confirms any and all acts which the herein named Trustee or
its successor or successors, substitute or substitutes, shall do lawfully by
virtue hereof.  Mortgagor will reimburse Trustee for, and indemnify and save
Trustee harmless against, any and all liability and expenses (including
attorneys fees) which may be incurred by Trustee in the performance of his
duties.  The foregoing indemnities shall not terminate upon the release,
foreclosure or other termination of this Mortgage but will survive such release,
termination and/or foreclosure of this Mortgage, and any conveyance in lieu of
foreclosure, and the repayment of the secured indebtedness and the discharge and
release of this Mortgage and the other documents evidencing and/or securing the
secured indebtedness.  Any amount to be paid hereunder by Mortgagor to Trustee
shall be a demand obligation owing by Mortgagor to Trustee and shall be subject
to and covered by the provisions of Section 2.3 hereof.
 
Section 5.13.            Release of Mortgage.  If all of the secured
indebtedness be paid as the same becomes due and payable and all of the
covenants, warranties, undertakings and agreements made in this Mortgage are
kept and performed and no further obligation shall exist to provide credit or
advance funds to Mortgagor or the maker of any promissory note (or other obligor
with respect to other indebtedness) secured hereby, then, at Mortgagor's request
this Mortgage shall be released, in due form and at Mortgagor's cost; provided,
however, that, notwithstanding such release, certain indemnifications, and other
rights, which are provided herein to continue following the release hereof shall
continue in effect unaffected by such release; and provided further that if any
payment to Lender is held to constitute a preference or a voidable transfer
under applicable state or federal laws or if for any other reason Lender is
required to refund such payment to the payor thereof or to pay the amount
thereof to any third party, this Mortgage shall be reinstated to the extent of
such payment or payments.
 
23

--------------------------------------------------------------------------------


 
Section 5.14.            Notices. All notices, requests, consents, demands and
other communications required or permitted hereunder shall be in writing and
shall be deemed sufficiently given or furnished if delivered in compliance with
and according to Section 11.01 of the DIP Credit Agreement. Notwithstanding the
foregoing, or anything else in the DIP Loan Documents which may appear to the
contrary, any notice given in connection with a foreclosure of the liens and/or
security interests created hereunder, or otherwise in connection with the
exercise by Lender of its respective rights hereunder or under any other DIP
Loan Document, which is given in a manner permitted by applicable law shall
constitute proper notice; without limitation of the foregoing, notice given in a
form required or permitted by statute shall (as to the portion of the Property
to which such statute is applicable) constitute proper notice.
 
Section 5.15.             Invalidity of Certain Provisions.  A determination
that any provision of this Mortgage is unenforceable or invalid shall not affect
the enforceability or validity of any other provision and the determination that
the application of any provision of this Mortgage to any person or circumstance
is illegal or unenforceable shall not affect the enforceability or validity of
such provision as it may apply to other persons or circumstances.
 
Section 5.16.             Gender; Titles.  Within this Mortgage, words of any
gender shall be held and construed to include any other gender, and words in the
singular number shall be held and construed to include the plural, unless the
context otherwise requires.  Titles appearing at the beginning of any
subdivisions hereof are for convenience only, do not constitute any part of such
subdivisions, and shall be disregarded in construing the language contained in
such subdivisions.
 
Section 5.17.             Recording.  Mortgagor will cause this Mortgage and all
amendments and supplements thereto and substitutions therefor and all financing
statements and continuation statements relating thereto to be recorded, filed,
re-recorded and refiled in such manner and in such places as Lender shall
reasonably request and will pay all such recording, filing, re-recording and
refiling taxes, fees and other charges.
 
Section 5.18.             Reporting Compliance.  Mortgagor agrees to comply with
any and all reporting requirements applicable to the transaction evidenced by
the DIP Credit Agreement and secured by this Mortgage which are set forth in any
law, statute, ordinance, rule, regulation, order or determination of any
governmental authority, and further agrees upon request of Lender to furnish
Trustee or Lender with evidence of such compliance.
 
Section 5.19.              Certain Consents.  Except where otherwise expressly
provided herein, in any instance hereunder where the approval, consent or the
exercise of judgment of Lender is required, the granting or denial of such
approval or consent and the exercise of such judgment shall be within the sole
discretion of Lender, and Lender shall not, for any reason or to any extent, be
required to grant such approval or consent or exercise such judgment in any
particular manner, regardless of the reasonableness of either the request or
Lender's judgment.
 
24

--------------------------------------------------------------------------------


 
Section 5.20.              Counterparts.  This Mortgage may be executed in
several counterparts, all of which are identical, except that, to facilitate
recordation, certain counterparts hereof may include only that portion of
Exhibit A which contains descriptions of the properties located in (or otherwise
subject to the recording or filing requirements and/or protections of the
recording or filing acts or regulations of) the recording jurisdiction in which
the particular counterpart is to be recorded, and other portions of Exhibit A
shall be included in such counterparts by reference only.  All of such
counterparts together shall constitute one and the same instrument.  Complete
copies of the Mortgage containing the entire Exhibit A have been retained by
Mortgagor and Lender.
 
Section 5.21.              Successors and Assigns.  The terms, provisions,
covenants, representations, indemnifications and conditions hereof shall be
binding upon Mortgagor, and the successors and assigns of Mortgagor, and shall
inure to the benefit of Trustee and each person constituting Lender and its
respective successors and assigns, and shall constitute covenants running with
the Mortgaged Properties.  All references in this Mortgage to Mortgagor, Lender
or Trustee shall be deemed to include all such successors and assigns.
 
Section 5.22.              FINAL AGREEMENT OF THE PARTIES.  THE WRITTEN DIP LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
 
Section 5.23.             CHOICE OF LAW.  WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW, THIS MORTGAGE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.
 
Section 5.24.               Reliance on Certificate or Statement of Lender. All
third parties may rely upon a certificate or statement of the Lender as to the
occurrence of any act or event, including, but not limited to, the occurrence of
a default hereunder, or the occurrence of an Event of Default under the DIP
Credit Agreement.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
25

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this instrument is executed by Mortgagor this 14 day of May,
2009, to be effective as of May 14, 2009.
 

  ENERGYTEC, INC., a Nevada corporation, as Mortgagor and Debtor-in-Possession  
       
 
By:
/s/ W. Wayne Hardin       Name: W. Wayne Hardin       Title:   President       
   

 
The address of Lender is:
 
 
16 East 16th Street
Tulsa, Oklahoma  74119
Attn:  President
 
 
The address of Trustee is:
 
5651 Miramar Drive
Frisco, Texas  75034
 

 
Signature Page 1

--------------------------------------------------------------------------------


 
ACKNOWLEDGMENT
 
STATE OF TEXAS                                              §
§
COUNTY OF ________                                     §
 
      The foregoing instrument was acknowledged before me on this day, by W.
Wayne Hardin, the President of ENERGYTEC, INC., a Nevada corporation, on behalf
of said corporation.
 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal on the day and
year first above written.
 
My commission expires:
 
 
 
_________________________________
Notary Public, State of Texas
 
______________________________________
(printed name)
 
Commission number:__________________

 
Signature Page 2

--------------------------------------------------------------------------------



 
PREAMBLE TO EXHIBIT A
 
Attached to and made a part of the Deed of Trust, Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement
(the "Mortgage") dated as May _____, 2009, by
ENERGYTEC, INC., a Nevada corporation, as
Mortgagor and Debtor-in-Possession
 ("Mortgagor"), for the benefit of
RED RIVER RESOURCES, INC., an Oklahoma corporation, ("Mortgagee").
 
1.           All of the terms defined in the Mortgage have the same meanings
when used, unless otherwise defined in this preamble.
 
2.           In addition to the instruments and lands specifically identified in
Exhibit A, this exhibit shall also include and cover all right, title and
interest in and to all fee lands, all surface and other leases, licenses,
permits, rights of way, easements, servitudes, rights under oil and gas leases,
licenses, permits and other real property rights, titles and interests, together
with buildings, structures and improvements located thereon, and all related
equipment, owned by Mortgagor in each county that is listed or referred to in
Exhibit A without regard to whether the interest or the subject land is
specifically described or referred to in Exhibit A.  This preamble, and
specifically the description of land contained in this paragraph, are
incorporated into Exhibit A.
 
It is Mortgagor’s intent that this Mortgage cover every tract of land in which
Mortgagor owns an interest in each county that is listed or referred to in
Exhibit A, without regard to whether any tract that is not specifically
described is adjacent to specifically described land, is smaller than, larger
than or bears any comparative relation to specifically described land.
 
3.           Reference is made to the land descriptions contained in the
documents recorded as described in Exhibit A or if not described as being
recorded, then as recorded.  To the extent that the land descriptions in the
Exhibits are incomplete, incorrect, or not legally sufficient, the land
descriptions contained in the documents so recorded are incorporated herein by
this reference.  Reference is also hereby made to all amendments, modifications,
and ratifications to leases, easements, deeds and other documents described on
Exhibit A, whether recorded or unrecorded.
 
4.           References in Exhibit A to instruments on file in the public
records are made for all purposes.  Unless provided otherwise, all recording
references in the exhibits are to the official real property records in the
county or counties where the lands covered by the leases, easements, deeds and
other documents are located and in which such instruments are or in the past
have been customarily recorded, whether designated as Deed Records, Official
Public Records or by some other title.
 
5.           Exhibit A contains descriptions of certain of the Mortgaged
Property.  The format of the description is a follows:
 

--------------------------------------------------------------------------------


 
(a)           Exhibit A consists of this Preamble and the county in which the
Mortgaged Property is located.
 
(b)           Certain property descriptions contain terms in abbreviated
form.  In such descriptions the following terms may be abbreviated as follows:
 
North-N; South-S; East-E; West-W; Northwest- NW; Northeast – NE;
Southwest-SW; Southeast-SE; Northwest Quarter-NW/4; Northeast
Quarter-NE/4; Southwest Quarter- SW/4; Southeast Quarter – SE/4;
North Half-N/2 or N2; South Half- S/2 or S2; East Half- E/2 or E2;
West Half-W/2 or W2; Section-Sec. or S; Township – T; Range – R.
 

--------------------------------------------------------------------------------


 
Exhibit A


Description of Mortgaged Properties


Bowie, Cass, Hopkins and Titus Counties, Texas


Sulphur Bluff
Redwater Fields
Trix Lix Field